Title: Bill Prohibiting Further Confiscation of British Property, 3 December 1784
From: Madison, James
To: 


[3 December 1784]
Whereas by the Definitive treaty of peace as now ratified Between the united States of America and his Britannick majesty it is agreed that there shall be no future Confiscation; to the end that the same may be carried into effect within this Commonwealth Be it enacted by the General Assembly that the future Operation of the Laws concerning Escheats and forfeitures from British Subjects shall henceforth cease and determine and that no process or order of Sale shall issue nor shall the property of any British Subject be sold by virtue of any of the said Laws from and after the passing of this Act—provided always that nothing herein contained shall be Construed in any manner to affect the right, tittle or Interest of any person holding or claiming any property heretofore sold under the said Laws or particularly appropriated by any act or resolution of the General assembly, but all such rights and tittles shall be as good and valid as if this Act had never been made.
